Citation Nr: 1826822	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher evaluation for peroneal neuropathy, right lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right hip condition as secondary to peroneal neuropathy, right lower extremity.


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the hearing before the Board in November 2017, the Veteran indicated that he has right hip pain that radiates from his back.  To the extent that the Veteran wishes to submit a claim for service connection for a back disorder (separate and apart from a right hip disorder), as secondary to peroneal neuropathy, right lower extremity, THIS MATTER IS REFFERED TO THE RO FOR APPROPRIATE ACTION.

The issue of entitlement to service connection for a right hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The neurological impairment associated with the Veteran's peroneal neuropathy of the right lower extremity approximates severe incomplete paralysis of the right lower deep peroneal nerve.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but not higher, for peroneal neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8523 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

II.  Analysis of Claim

At the Board hearing in November 2017, it was noted that the Veteran used a cane.  He testified that he needed a cane because he could not put a lot of pressure on his foot.  It was also demonstrated that the Veteran wore a brace in order to take the weight off of his foot.  The Veteran also testified that he experiences foot drop in that when he uses stairs, his foot does not fully pick up.  As a result, he has had falls.  He noted that it does not take him long before he is uncomfortable when walking.  He testified that he experiences pain when he gets out of bed.  He described his pain as being almost a nine on a scale of one to ten and that he has to take Oxycodone for the pain.  He also noted that he takes other medications for symptoms associated with his foot and nerve problems.  He stated that he can stand comfortably in one spot as long as he does not put weight onto his left leg.  If he stands too much, he experiences swelling in his lower extremity.  

Upon VA examination in May 2012, the Veteran reported that a burning sensation is always present in his right foot.  He noted that he awakens when his wife hits his foot while he is sleeping.  It was reported that he takes medications for the condition.  The examiner described his pain and numbness as moderate.  Upon examination, muscle atrophy was not found.  Decreased sensation was found.  Trophic changes were not found.  Gait was normal.  Nerve testing revealed moderate incomplete paralysis of the anterior tibial (deep peroneal) nerve.  There was no use of an assistive device.  The examiner found that the Veteran's nerve condition did not impact his ability to work.  The examiner concluded that the Veteran's peroneal nerve dysfunction, i.e., pain and numbness, had worsened.  The severity of the Veteran's disability was characterized as being moderate.

A January 2013 Primary Progress Note mentions that the Veteran was experiencing unbearable pain and that his medications were making him groggy and disrupting his concentration at work.

The Veteran was also seen in August 2014.  The Veteran reported pain, persistent burning, and throbbing of his right foot.  On examination, ankle flexion was normal.  No muscle atrophy was found.  Sensation of the foot and toes was normal.  Gait was normal.  Moderate incomplete paralysis of the deep peroneal nerve was noted.  No assistive devices were used.  Functional impacts were not found.  It was noted that a May 2013 EMG was normal and that a January 2014 MRI of the Veteran's right foot was unremarkable.

The Veteran was examined again in October 2016.  It was documented that the Veteran had hypoesthesia on the dorsum of his right foot.  Sensation was found, but it was altered.  The Veteran could feel pressure and vibration, but his touch sensation was reduced.  Ankle dorsiflexion was reduced.  Muscle atrophy was not found.  Reflexes were normal.  No trophic changes were observed.  The Veteran's gait was found to be abnormal as he favored his right foot.  It was noted that the Veteran used a splint and a cane to ambulate.  Mild incomplete paralysis of the right lower extremity was documented.  

In this case, the testimony and VA examinations reflect that subjective symptoms include pain, numbness, and swelling of the right foot.  The Veteran also noted that he has a weakened right foot, which has caused him to trip and fall.  He becomes uncomfortable when walking or with any physical activity.  He often experiences pain and must take opioids to deal with it.  He also takes other medications.  The VA examinations demonstrate objective findings of diminished sensation and a weakened right foot.  The severity of the Veteran's disability was found to be moderate by the VA examiners.

Paralysis of the anterior tibial (deep peroneal) nerve is rated according to Diagnostic Code 8523.  A non-compensable rating is assignable for mild incomplete paralysis.  A 10 percent rating is assignable for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis of the deep peroneal nerve with dorsal flexion of the foot lost.  38 C.F.R. § 4.124a, Diagnostic Code 8523.

In light of both the subjective and objective findings and symptoms outlined above, including impairment of the peroneal nerve branch, reduced ankle dorsiflexion, and an abnormal gait, the Board finds that the neurological impairment of the Veteran's right lower extremity approximates severe incomplete paralysis of the deep peroneal nerve.

The Board finds that a 20 percent rating is appropriate.  The Veteran must use multiple assistive devices to ambulate.  He has experienced falls as his right foot is weakened do to his condition.  He must take opioids to deal with his pain.  A 30 percent rating is not warranted because the medical evidence does not show complete paralysis with lost dorsal flexion of the right foot.  Rather, he has only reduced ankle dorsiflexion.

For the reasons set forth above, a rating of 20 percent, but not higher, for peroneal neuropathy of the right lower extremity is granted for the entire period on appeal. 


ORDER

Entitlement to a disability rating of 20 percent rating, but not higher, for peroneal neuropathy of the right lower extremity is granted.



REMAND

In September 2016, a VA examiner concluded that it was less likely than not that the Veteran's right hip arthritis was proximately due to or the result of the Veteran's service-connected paralysis of the right lower peroneal nerve.  The examiner reasoned that the hip condition was related to age.  However, the examiner did not address aggravation.  See 38 C.F.R. § 3.310.  Accordingly, the examination report must be returned for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2016 forward.

2.  Then, obtain an addendum medical opinion for the Veteran's right hip condition.  Any additional VA in-person examination is left to the discretion of the VA examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip condition was caused by the Veteran's service-connected peroneal neuropathy of the right lower extremity, to include by any altered gait associated with his peroneal neuropathy.  In particular, the Veteran has stated that he has to use his right hip in order to lift his right leg so that he can walk.


(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip condition was aggravated (i.e., worsened) by the Veteran's service-connected peroneal neuropathy of the right lower extremity, to include by any altered gait associated with his peroneal neuropathy.  In particular, the Veteran has stated that he has to use his right hip in order to lift his right leg so that he can walk.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


